 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        SEAN WILSON, individually and on                   CASE NO. 18-cv-05275-RBL
 9      behalf of all others similarly situated,
                                                           ORDER ON PLAINTIFF’S MOTION
10                              Plaintiff,                 FOR LEAVE TO AMEND
                v.                                         COMPLAINT
11
        PTT, LLC, a Delaware limited liability
12      company, d/b/a HIGH 5 GAMES, LLC,
        a Delaware limited liability company,
13
                                Defendant.
14

15
            THIS MATTER is before the Court on Plaintiff Sean Wilson’s Motion for Leave to
16
     Amend to add Barbara Lewis as an Additional Named Plaintiff. Dkt. # 93. This is one of several
17
     class action lawsuits brought against various companies that create app-based casino games.
18
     Wilson, like the plaintiffs in the other lawsuits, contends that these games constitute illegal
19
     gambling under RCW 9.46.0237 and that former players are thus entitled to recovery under
20
     RCW § 4.24.070 (the “Gambling Recovery Act”). However, Wilson himself only lost $1.99
21
     playing High 5’s games; Barbara Lewis lost much more.
22
            Wilson would like to add Barbara Lewis as a named plaintiff to rebut High 5’s narrative
23
     that this lawsuit “has nothing to do with gambling, addiction, or predatory business practices.”
24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE
     TO AMEND COMPLAINT - 1
 1   Motion, Dkt. # 93, at 1. In response, High 5 contends that Wilson cannot add another named

 2   plaintiff because he himself lacks standing to assert claims. Alternatively, High 5 argues that the

 3   Court should not grant leave to amend because it is untimely, brought in bad faith, and will

 4   prejudice High 5. Because the Court holds that amendment is improper under Rule 15(a), it is not

 5   necessary to address High 5’s standing arguments.

 6          Leave to amend a complaint under Fed. R. Civ. P. 15(a) “shall be freely given when

 7   justice so requires.” Carvalho v. Equifax Info. Services, LLC, 629 F.3d 876, 892 (9th Cir. 2010)

 8   (citing Forman v. Davis, 371 U.S. 178, 182 (1962)). In determining whether to grant leave under

 9   Rule 15, courts consider five factors: “bad faith, undue delay, prejudice to the opposing party,

10   futility of amendment, and whether the plaintiff has previously amended the complaint.” United

11   States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (emphasis added). Among these

12   factors, prejudice to the opposing party carries the greatest weight. Eminence Capital, LLC v.

13   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Ultimately, whether to grant leave to amend

14   is “within the discretion of the District Court.” Foman v. Davis, 371 U.S. 178, 182 (1962).

15          Having weighed Wilson’s reasons for amending against the drain on time and resources it

16   would entail, the Court concludes that allowing another named plaintiff to enter the fray at this

17   late stage of litigation would be inappropriate. Wilson’s rationale for adding Lewis boils down to

18   a desire for a better “narrative” that highlights the addictive nature of High 5’s games. But while

19   these games may well be addictive, this has no bearing on the success of Wilson’s claims or the

20   likelihood of certifying a class. The definition of “gambling” in RCW 9.46.0237 does not include

21   an addictiveness requirement. And although Wilson makes much of Lewis’s desire to tell her

22   story, nothing is currently stopping her from doing so. Lewis can submit declarations in support

23   of Wilson’s motions, testify at trial, or contact the media, all without being a named plaintiff.

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE
     TO AMEND COMPLAINT - 2
 1   Most importantly, Lewis will still recover her money if this class action succeeds. It would be

 2   legally pointless—indeed, futile—to add Lewis as a named plaintiff.

 3          On the other hand, there are good reasons not to add her. For almost two years, Wilson

 4   and his lawyers have known that he lost a measly $1.99 on High 5’s games and was not severely

 5   addicted. If they thought this was a problem for Wilson’s case, there has been ample opportunity

 6   to find another individual who lost more money. Instead, Wilson waited until February 18, 2020

 7   to file his Motion. The cutoff for fact discovery was March 6, and the deadline to certify a class

 8   is fast approaching on June 26. 1 Dkt. # 83. Granting Wilson’s request would force the Court to

 9   once again move these dates back. It would also prejudice High 5, who would be compelled to

10   expend additional time and resources on new discovery related to Lewis and perhaps even a new

11   motion to compel arbitration. Given Wilson’s poor rationale for adding Lewis, these concerns

12   are enough to justify denying his Motion.

13          Wilson’s Motion for Leave to Amend to add Barbara Lewis as an Additional Named

14   Plaintiff is DENIED.

15          IT IS SO ORDERED.

16          Dated this 6th day of April, 2020.



                                                          A
17

18
                                                          Ronald B. Leighton
19                                                        United States District Judge

20

21

22
     1
       Wilson’s Motion argues that “fact discovery remains open, class certification briefing is still
23
     five months away,” but Wilson knew full well that his motion would only become ripe until after
     the cutoff for fact discovery. Dkt. # 93 at 1.
24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE
     TO AMEND COMPLAINT - 3
